UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6096


AZANIAH BLANKUMSEE,

                    Plaintiff - Appellant,

             v.

DONALD BEACHLEY; DAYANA COCORAN, Commissioner; LARRY
HOGAN, Governor; JOSEPH MICHAELS, states attorney,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-03415-PWG)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Azaniah Blankumsee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Azaniah Blankumsee seeks to appeal the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-47 (1949). Because the district court’s dismissal of the claims against

Defendants Michaels, Hogan, and Cocoran was without prejudice and “did not clearly

preclude amendment,” Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630 (4th

Cir. 2015), Blankumsee may be able to remedy the deficiencies identified by the district

court by filing an amended complaint, id. at 623-24. Accordingly, the district court’s

dismissal order is neither a final order nor an appealable interlocutory or collateral order.

See id; Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993). We therefore dismiss the appeal for lack of jurisdiction and remand with

instructions for the district court to allow Blankumsee to amend his complaint. See

Goode, 807 F.3d at 630.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           DISMISSED AND REMANDED




                                             2